PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/373,857
Filing Date: 3 Apr 2019
Appellant(s): Moore, Randall



__________________
Mark A. Litman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18 and 19 are claimed to be dependent on Claims 13 and 14, respectively; however, Claims 18 and 19 are reciting the same limitations that are already recited within Claims 13 and 14.  Therefore, since Claims 18 and 19 are only repeating the limitations already set forth in Claims 13 and 14, said claims do not further limit the subject matter of the claim upon which they depend.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claims 1, 2, 5, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530, in view of Lathus et al. (herein referred to as “Lathus”, US Pat Pub. 2006/0081617).
Regarding instant Claim 1, Heiss discloses a method for mitigating microbe buildup within a water storage system and/or water transportation system in potable water supply systems (Abstract; Paragraph [0033]; method of making potable/safe drinking water, including ultrafiltration [UF] modules that remove most microbes/microorganisms from said water; storage throughout process, including reservoirs 14 and 24) including:  performing an initial cleaning of the water storage system and/or transportation system (Abstract; Figure 1; Paragraph [0033]; method self-cleans and regulates, including cleaning operation associated with UF modules 18 and 19 that may be initiated before treatment of water), implement supervisory control and data acquisition on water stored and/or transported within the potable water supply systems the data including at least water conditions at multiple points within the potable water supply system (Figure 1; Paragraph [0027]; Paragraph [0031]; Paragraph [0033]; Paragraph [0034]; advanced control system [ACS] provides supervisory control of multiple parameters and acquires data via the sensors placed throughout the system, including turbidity analyzer 12, TOC analyzer 13, chlorine analyzer 22, and conductivity analyzer 23, along with others), the control system adjusts local water conditions within the potable water supply system (Figure 1; Paragraph [0033]; ACS controls local water conditions at least by initiating flush and cleaning procedures to the UF modules based on sensed water conditions); a bacteria monitor assesses water within the potable water system to determine at least levels of bacteria within the potable water system (Figure 1; Paragraph [0033]; Paragraph [0034]; turbidity sensor 21 measures integrity of UF module, which is implemented to remove microorganisms/microbe buildup; therefore, turbidity sensor assesses water for microbe content); and apply an antimicrobial 
Heiss discloses wherein the initial cleaning comprises a cycle of an initial antimicrobial chemical shock treatment (Paragraph [0033]; cleaning process includes chlorine treatment), subsequent addition of a detergent (Paragraph [0033]; cleaning may also comprise base/detergent cleaning, wherein subsequent cleaning after chlorine treatment is a suggestion), and repeating the cycle until there is no visual evidence of a biofilm in the water storage system and/or transportation system (Paragraph [0033]; periodic cleaning and cleanings in succession are performed if initial cleaning cycle is deemed unsuccessful).
	However, the reference is silent on maintenance of at least 5 ppm of the antimicrobial chemical. 
	Lathus discloses a method for induction thermal treatment of a domestic water supply pipe and system therefore in the same field of endeavor as Heiss, as it solves the mutual problem of providing treatment to a water supply system (Abstract).  Lathus further discloses that a recommended treatment process for disinfecting a network providing water is to treat the network with a chlorine concentration of 15 mg/l (or ppm) for 24 hours (Paragraph [0008]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the concentration of the antimicrobial chemical to be maintained at least at 5 ppm as taught by Lathus because Lathus discloses such 
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Heiss further discloses wherein applying an antimicrobial condition is selected from the group consisting of ultraviolet radiation exposure (Figure 1; Paragraph [0033]; Paragraph [0035]; ultraviolet light 27). 
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Heiss further discloses wherein the control system adjusts local water conditions within the potable water supply to conditions of pH and temperature that do not favor microbial growth (Abstract; Figure 1; Paragraph [0027]; Paragraph [0033]; Paragraph [0043]; system is temperature controlled, ACS monitors chemical treatment of water and ensures water of pH safe to drink; acid/base is added for cleaning treatment when water conditions are not satisfactory based on sensor readings).  
Regarding instant Claim 6, Claim 3, upon which Claim 6 is dependent, has been rejected above.  Heiss, part of the combined references, further discloses wherein the control system adjusts local water conditions within the potable water supply to conditions of pH and temperature that do not favor microbial growth (Abstract; Figure 1; Paragraph [0027]; Paragraph [0033]; Paragraph [0043]; system is temperature controlled, ACS monitors chemical treatment of water and ensures water of pH safe to drink; acid/base is added for cleaning treatment when water conditions are not satisfactory based on sensor readings).  
Regarding instant Claim 8, Claim 3, upon which Claim 8 is dependent, has been rejected above.  Heiss, part of the combined references, further discloses wherein after the bacteria monitor assesses water within the potable water system to determine at least levels of bacteria within the potable water system, an antimicrobial condition is applied to water within the potable water system to reduce the at least level of bacteria within the potable water system to a level generally safe for human consumption (Abstract; Figure 1; Paragraph [0033]; Paragraph [0034]; turbidity sensor 21 measures integrity of UF module, also indicates microorganism removal, cleaning process of equipment initiated upon ACS determination that UF filter integrity is compromised; safe drinking water produced during normal operation). 
Regarding instant Claim 10, Claim 5, upon which Claim 10 is dependent, has been rejected above.  Heiss further discloses wherein after the bacteria monitor assesses water within the potable water system to determine at least levels of bacteria within the potable water system, an antimicrobial condition is applied to water within the potable water system to reduce the at least level of bacteria within the potable water system to a level generally safe for human consumption (Abstract; Figure 1; Paragraph [0033]; Paragraph [0034]; turbidity sensor 21 measures integrity of UF module, also indicates microorganism removal, cleaning process of equipment initiated upon ACS determination that UF filter integrity is compromised; safe drinking water produced during normal operation). 

Claims 4, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530, in view of Lathus et al. (herein referred to as “Lathus”, US Pat Pub. 2006/0081617) as applied to claim 1 above, and further in view of Roach et al. (herein referred to as “Roach”, US Pat Pub. 2014/0026971).
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Heiss further discloses wherein the initial cleaning comprises a cycle of an initial shock treatment (Paragraph [0033]; cleaning process includes chlorine treatment), addition of detergent to disperse bio-fouling (Paragraph [0033]; cleaning may also comprise base/detergent cleaning, wherein subsequent cleaning after chlorine treatment is a suggestion), and at least one repeat of the cycle until there is no visual evidence of biofilms in the water storage system and/or transportation system (Paragraph [0033]; periodic cleaning and cleanings in succession are performed if initial cleaning cycle is deemed unsuccessful).
However, the reference is silent on an initial shock treatment with greater than 40 ppm of free residual chlorine and maintenance of at least 10 ppm chlorine for 24 hours.
Roach discloses a method for industrial cleaning in the same field of endeavor as Heiss, as it solves the mutual problem of cleaning and sanitizing of equipment (Abstract; Paragraph [0003]; see that industrial equipment includes equipment associated with food and beverage dispensing).  Roach further discloses a chlorine shock treatment of greater than 40 ppm of free chlorine, as this chlorine concentration amount is effective in the sanitization of industrial equipment such as water networks (Paragraph [0003]; Paragraph [0015]; Paragraph [0018]; reference discloses 40 ppm but allows for higher amounts above 40 due to equilibrium and concentrate solution issues).

Regarding instant Claim 7, Claim 4, upon which Claim 7 is dependent, has been rejected above.  Heiss, part of the combined references, further discloses wherein the control system adjusts local water conditions within the potable water supply to conditions of pH and temperature that do not favor microbial growth (Abstract; Figure 1; Paragraph [0027]; Paragraph [0033]; Paragraph [0043]; system is temperature controlled, ACS monitors chemical treatment of water and ensures water of pH safe to drink; acid/base is added for cleaning treatment when water conditions are not satisfactory based on sensor readings).  
Regarding instant Claim 9, Claim 4, upon which Claim 9 is dependent, has been rejected above.  Heiss, part of the combined references, further discloses wherein after the bacteria monitor assesses water within the potable water system to determine at least levels of bacteria within the potable water system, an antimicrobial condition is applied to water within the potable water system to reduce the at least level of bacteria within the potable water system to a level generally safe for human consumption (Abstract; Figure 1; Paragraph [0033]; Paragraph [0034]; turbidity sensor 21 measures integrity of UF module, also indicates microorganism removal, cleaning process of 
Regarding instant Claim 11, Claim 7, upon which Claim 11 is dependent, has been rejected above.  Heiss, part of the combined references, further discloses wherein after the bacteria monitor assesses water within the potable water system to determine at least levels of bacteria within the potable water system, an antimicrobial condition is applied to water within the potable water system to reduce the at least level of bacteria within the potable water system to a level generally safe for human consumption (Abstract; Figure 1; Paragraph [0033]; Paragraph [0034]; turbidity sensor 21 measures integrity of UF module, also indicates microorganism removal, cleaning process of equipment initiated upon ACS determination that UF filter integrity is compromised; safe drinking water produced during normal operation). 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530, in view of Lathus et al. (herein referred to as “Lathus”, US Pat Pub. 2006/0081617) as applied to claim 1 above, and further in view of Code et al. (herein referred to as “Code”, US Pat Pub. 2018/0334395).
Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  Heiss further discloses the use of elemental halogens and a filter material (Figure 1; Paragraph [0028]; Paragraph [0033]; chlorine and cartridge filters 8 and 9, along with UF modules 16 and 18).
However, Heiss is silent on the applying of antimicrobial conditions to water within the potable water system comprises a method of generating reductive and/or 
Code discloses an odor-reduction system and materials in the same field of endeavor as Heiss, as it solves the mutual problem of treating filters used for water treatment (Abstract; Paragraph [0013]).  Code further discloses a method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination comprising:  providing a filter material comprising at least one of a porous carbon support layer and a silicate/glass wool layer; passing an electric current through the filter material; passing a fluid stream containing elemental halogens and/or halide salts through the filter material, distributing halogens or halides within the filter material; directing a contaminated fluid mass into contact with the filter material in the presence of the electric current; and adsorbing contaminants from the fluid mass onto the filter material disinfecting or removing the contaminants, wherein this process removes the contaminants from the filter media (Abstract).
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the applying of antimicrobial conditions to water within the potable water system of Heiss to further comprise the method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination as taught by Code because Code discloses such a method will enhance the removal of decontamination of the filter material (Code, Abstract).  
Regarding instant Claim 16, Claim 10, upon which Claim 16 is dependent, has been rejected above.  Heiss further discloses the use of elemental halogens and a filter material (Figure 1; Paragraph [0028]; Paragraph [0033]; chlorine and cartridge filters 8 and 9, along with UF modules 16 and 18).
However, Heiss is silent on the applying of antimicrobial conditions to water within the potable water system comprises a method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination.
Code discloses an odor-reduction system and materials in the same field of endeavor as Heiss, as it solves the mutual problem of treating filters used for water treatment (Abstract; Paragraph [0013]).  Code further discloses a method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination comprising:  providing a filter material comprising at least one of a porous carbon support layer and a silicate/glass wool layer; passing an electric current through the filter material; passing a fluid stream containing elemental halogens and/or halide salts through the filter material, distributing halogens or halides within the filter material; directing a contaminated fluid mass into contact with the filter material in the presence of the electric current; and adsorbing contaminants from the fluid mass onto the filter material disinfecting or removing the contaminants, wherein this process removes the contaminants from the filter media (Abstract).
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the applying of antimicrobial conditions to water within the .

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530, in view of Lathus et al. (herein referred to as “Lathus”, US Pat Pub. 2006/0081617) and Roach et al. (herein referred to as “Roach”, US Pat Pub. 2014/0026971) as applied to claims 4, 7, 9, and 11 respectively above, and further in view of Code et al. (herein referred to as “Code”, US Pat Pub. 2018/0334395).
Regarding instant Claim 13, Claim 4, upon which Claim 13 is dependent, has been rejected above.  Heiss, part of the combined references, further discloses the use of elemental halogens and a filter material (Figure 1; Paragraph [0028]; Paragraph [0033]; chlorine and cartridge filters 8 and 9, along with UF modules 16 and 18).
However, the combined references are silent on the applying of antimicrobial conditions to water within the potable water system comprises a method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination.
Code discloses an odor-reduction system and materials in the same field of endeavor as the combined references, as it solves the mutual problem of treating filters used for water treatment (Abstract; Paragraph [0013]).  Code further discloses a method 
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the applying of antimicrobial conditions to water within the potable water system of Heiss to further comprise the method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination as taught by Code because Code discloses such a method will enhance the removal of decontamination of the filter material (Code, Abstract).
Regarding instant Claim 14, Claim 7, upon which Claim 14 is dependent, has been rejected above.  Heiss, part of the combined references, further discloses the use of elemental halogens and a filter material (Figure 1; Paragraph [0028]; Paragraph [0033]; chlorine and cartridge filters 8 and 9, along with UF modules 16 and 18).
However, the combined references are silent on the applying of antimicrobial conditions to water within the potable water system comprises a method of generating 
Code discloses an odor-reduction system and materials in the same field of endeavor as the combined references, as it solves the mutual problem of treating filters used for water treatment (Abstract; Paragraph [0013]).  Code further discloses a method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination comprising:  providing a filter material comprising at least one of a porous carbon support layer and a silicate/glass wool layer; passing an electric current through the filter material; passing a fluid stream containing elemental halogens and/or halide salts through the filter material, distributing halogens or halides within the filter material; directing a contaminated fluid mass into contact with the filter material in the presence of the electric current; and adsorbing contaminants from the fluid mass onto the filter material disinfecting or removing the contaminants, wherein this process removes the contaminants from the filter media (Abstract).
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the applying of antimicrobial conditions to water within the potable water system of Heiss to further comprise the method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination as taught by Code because Code discloses such a method will enhance the removal of decontamination of the filter material (Code, Abstract).
Regarding instant Claim 15, Claim 9, upon which Claim 15 is dependent, has been rejected above.  Heiss, part of the combined references, further discloses the use of elemental halogens and a filter material (Figure 1; Paragraph [0028]; Paragraph [0033]; chlorine and cartridge filters 8 and 9, along with UF modules 16 and 18).
However, the combined references are silent on the applying of antimicrobial conditions to water within the potable water system comprises a method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination.
Code discloses an odor-reduction system and materials in the same field of endeavor as the combined references, as it solves the mutual problem of treating filters used for water treatment (Abstract; Paragraph [0013]).  Code further discloses a method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination comprising:  providing a filter material comprising at least one of a porous carbon support layer and a silicate/glass wool layer; passing an electric current through the filter material; passing a fluid stream containing elemental halogens and/or halide salts through the filter material, distributing halogens or halides within the filter material; directing a contaminated fluid mass into contact with the filter material in the presence of the electric current; and adsorbing contaminants from the fluid mass onto the filter material disinfecting or removing the contaminants, wherein this process removes the contaminants from the filter media (Abstract).
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the applying of antimicrobial conditions to water within the 
Regarding instant Claim 17, Claim 11, upon which Claim 17 is dependent, has been rejected above.  Heiss, part of the combined references, further discloses the use of elemental halogens and a filter material (Figure 1; Paragraph [0028]; Paragraph [0033]; chlorine and cartridge filters 8 and 9, along with UF modules 16 and 18).
However, the combined references are silent on the applying of antimicrobial conditions to water within the potable water system comprises a method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination.
Code discloses an odor-reduction system and materials in the same field of endeavor as the combined references, as it solves the mutual problem of treating filters used for water treatment (Abstract; Paragraph [0013]).  Code further discloses a method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination comprising:  providing a filter material comprising at least one of a porous carbon support layer and a silicate/glass wool layer; passing an electric current through the filter material; passing a fluid stream containing elemental halogens and/or halide salts through the filter material, distributing halogens or halides within the filter material; directing a contaminated fluid mass into contact with the filter material in the presence 
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the applying of antimicrobial conditions to water within the potable water system of Heiss to further comprise the method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination as taught by Code because Code discloses such a method will enhance the removal of decontamination of the filter material (Code, Abstract).
Regarding instant Claim 18, Claim 13, upon which Claim 18 is dependent, has been rejected above.  Heiss, part of the combined references, further discloses the use of elemental halogens and a filter material (Figure 1; Paragraph [0028]; Paragraph [0033]; chlorine and cartridge filters 8 and 9, along with UF modules 16 and 18).
However, the combined references are silent on the applying of antimicrobial conditions to water within the potable water system comprises a method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination.
Code discloses an odor-reduction system and materials in the same field of endeavor as the combined references, as it solves the mutual problem of treating filters used for water treatment (Abstract; Paragraph [0013]).  Code further discloses a method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination 
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the applying of antimicrobial conditions to water within the potable water system of Heiss to further comprise the method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination as taught by Code because Code discloses such a method will enhance the removal of decontamination of the filter material (Code, Abstract).
Regarding instant Claim 19, Claim 14, upon which Claim 19 is dependent, has been rejected above.  Heiss, part of the combined references, further discloses the use of elemental halogens and a filter material (Figure 1; Paragraph [0028]; Paragraph [0033]; chlorine and cartridge filters 8 and 9, along with UF modules 16 and 18).
However, the combined references are silent on the applying of antimicrobial conditions to water within the potable water system comprises a method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination.

It would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the applying of antimicrobial conditions to water within the potable water system of Heiss to further comprise the method of generating reductive and/or oxidative chemical species in an aqueous fluid stream of the water within the potable water system to disinfect and remove contamination as taught by Code because Code discloses such a method will enhance the removal of decontamination of the filter material (Code, Abstract).

(2) Response to Argument
The appellant’s arguments and remarks filed in the appeal brief filed 18 March 2021 are not persuasive for the following reasons.  
With respect to the arguments regarding the grounds of rejection of Claims 18 and 19 under 35 U.S.C. 112(d), the claims do not further narrow the scope of the claims upon which they are dependent, Claims 13 and 14 respectively.  Claim 18 recites the same limitations of Claim 13, and Claim 19 recites the same limitations as Claim 14; the only changes between said claims are the dependencies and the lettering that indicates the method steps.  While the change in lettering/numbering of the method steps may indicate that the steps recited in Claims 18 and 19 are a repetition of the steps recited in Claims 13 and 14 respectively, as in the method steps are performed a second time, nothing in the claim language of Claims 18 and 19 suggest that this is the case.  Interpreting Claims 18 and 19 as reciting a repeated iteration of the method steps of Claims 13 and 14 makes an assumption that is not recited within the claim language; therefore, the claims as most recently entered are not interpreted in such a manner, and Claims 18 and 19 are interpreted to repeat the method steps of Claims 13 and 14 without adding further limitations.  For this reason, Claims 18 and 19 stand rejected under 35 U.S.C. 112(d).  
   Regarding the grounds of rejection of the respective claims under 35 U.S.C. 103 over Heiss, US Pat Pub. 2005/0139530, in view of Lathus et al. (herein referred to as “Lathus”, US Pat Pub. 2006/0081617), appellant argues that the references do not disclose the mitigation of microbe buildup nor a bacteria monitor.  Upon further consideration of the cited prior art references, in particular Heiss, the examiner 
Heiss further discloses a bacteria monitor that determines at least levels of bacteria within the potable water system via turbidity analyzer 21, which “verifies the integrity of the UF [ultrafiltration] modules” (Paragraph [0034]).  The turbidity analyzer monitors the water treated by the ultrafiltration membranes to ensure a proper amount of particulate matter has been removed, which includes bacteria and microorganisms as disclosed by Heiss (Paragraph [0007]; Paragraph [0033]).  Since the turbidity analyzer monitors both the integrity of the ultrafiltration membranes and levels of particulate matter within the water treated by said membranes, the turbidity analyzer 21 is considered a bacteria monitor that determines at least levels of bacteria within a potable 
Appellant further argues that the secondary references do not address the deficiencies cited by the appellant.  Lathus is cited to provide evidence that chlorine shock treatment is performed at the concentrations recited in instant Claim 1.  Heiss, which teaches a chlorine chemical treatment to clean the ultrafiltration modules (Paragraph [0033]), is modified to include the chlorine concentration taught by Lathus to be effective in cleaning of a water supply network (Lathus, Paragraph [0008]).  For this reason, the grounds of rejection in view of Lathus are maintained. 
Since the grounds of rejection based on Heiss are considered proper and no additional deficiencies are argued by the appellant with respect to the dependent claims, the grounds of rejection of the dependent claims that include additional secondary references are also considered proper in view of appellant’s arguments.  Roach et al. (herein referred to as “Roach”, US Pat Pub. 2014/0026971) and Code et al. (herein referred to as “Code”, US Pat Pub. 2018/0334395) are cited to address limitations further recited in the dependent claims, as the limitations of independent Claim 1 are addressed with the combination of Heiss and Lathus.  
For the above reasons, it is believed that the rejections should be sustained.
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 

Respectfully submitted,
/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        06/03/2021

Conferees:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700